IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JAMES DEAN WALTON, SR.,                    )
LINDA JANE MCGEE, KENDRA                   )
ADAIR as personal representative for       )
the estate of JAMES D. WALTON, JR.,        )
and KENNETH A. BRYANT, III                 )
as personal representative for the         )
estate of RICHARD GREGORY                  )
CHITTICK,                                  )
                                           ) C.A. No. N18C-04-314 FWW
      Plaintiffs,                          )
                                           )
                                           )
             v.                            )
                                           )
ROGER LOUIE COLE,                          )
                                           )
      Defendant.                           )
                                           )

                        Submitted: December 28, 2021
                          Decided: January 3, 2022

 Upon Defendant’s Motion to Exclude Plaintiffs’ Claims for Future Lost Savings
             GRANTED IN PART and DENIED IN PART.

                                   ORDER


Lawrance Spiller Kimmel, Esquire, Brian S. Legum, Esquire, Kimmel, Carter,
Roman, Peltz & O’Neill P.A., 56 W. Main St. Fourth Floor, Newark, DE, 19702,
Attorneys for Plaintiffs.

Daniel P. Bennett, Esquire, Mintzer, Sarowitz, Zeris, Ledva & Meyers, LLP, 919
North Market Street, Suite 200, Wilmington, DE, 19801, Attorney for Defendant.



WHARTON, J.
      This 3rd day of January 2022, upon consideration of Defendant Roger Louie

Cole’s (“Cole”) Motion to Exclude Plaintiffs’ Claims for Future Lost Savings

(“Motion”); the Response of Plaintiffs James Dean Walton, Sr. (“Walton, Sr.”),

Linda Jane McGee (“McGee”), Kendra Adair (“Adair”)1, and Kenneth Bryant, III

(“Bryant”), the latter two as personal representatives for the estates of James D.

Walton, Jr. (“Walton, Jr.”), and Richard Gregory Chittick’s (“Chittick”) respectively

(collectively “Plaintiffs”); and the parties’ supplemental memoranda as ordered by

the Court, it appears to the Court that:

      1.     On April 30, 2018, Plaintiffs brought this wrongful death action against

Cole.2 Plaintiffs claim that Cole operated a motor vehicle in a negligent, reckless,

and/or careless manner resulting in the deaths of Walton, Jr. and Chittick.3 In

particular Walton, Sr. and McGee claim they are entitled to damages due to the

wrongful death of their son, Walton, Jr., pursuant to 10 Del. C. §§ 3722 and 3724.4

Bryant, in his capacity as the personal representative for the estate of Richard

Gregory Chittick, pursuant to 10 Del. C. §§ 3701, 3702, 3704, and 3707, claims he

is entitled to recover all damages that would be due to Chittick.5 Adair makes a


1
  Kendrick Adair replaced Nicholas Cavnar as the personal representative of the
Estate of James Walton, Jr.
2
  Compl., at 1, D.I. 1.
3
  Id.
4
  Id., at 4.
5
  Id., at 3-4.
                                       2
similar claim as the personal representative for Walton. Jr.’s estate.6 Bryant, in his

capacity as representative for Chittick’s estate, also claims damages for the wrongful

death of Walton, Jr., Chittick’s spouse, pursuant to 10 Del. C. §§ 3722 and 3724.7

Adair makes a similar claim on behalf of Walton, Jr.’s estate for Chittick’s wrongful

death.8

      2.    For purposes of this motion, it is sufficient to say that Walton, Jr. and

Chittick, who were married to each other, died simultaneously when they were

struck by a vehicle operated by Cole. A fuller exposition of the facts is found in this

Court’s Opinion on Cole’s Motion for Summary Judgment.9

      3.    On July 13, 2021, Cole moved to exclude Plaintiffs’ claims for Future

Lost Savings based on: (1) a lack of standing to bring suit on the part of the estates’

personal representatives to claim damages as a result of wrongful death of the spouse

of each estate’s decedent; and (2) unsubstantiated and speculative expert economic

opinions as to the decedents’ future savings.10 Specifically, Cole argues that each

decedent’s will presumes that his spouse predeceased him if the two die within 60

days of each other.11 Thus, if Chittick predeceased Walton, Jr., Chittick’s estate



6
  Id. at 3.
7
  Id., at 4.
8
  Id.
9
  2020 WL 4784599 (Del. Super. 2020).
10
   Def’s. Mot. to Exclude, D.I. 50.
11
   Id.
                                          3
cannot bring a claim for Walton, Jr.’s wrongful death because Chittick is presumed

to have died before Walton, Jr., and vice versa.12 Cole also claims that Plaintiffs’

expert economist’s testimony should be excluded because he failed to properly

account for each decedent’s living expenses in calculating future savings.13

      4.     Plaintiffs responded on August 4, 2021.14 They argue that they have

standing as beneficiaries under Delaware’s Wrongful Death Statute and that Cole’s

reliance on Title 12 of the Delaware Code dealing with decedents’ estates is

misplaced. Further, they argue that their expert, Dr. Lawrence Spizman (“Dr.

Spizman”), did account for future personal expenses, and, thus, his opinion

testimony regarding future savings is admissible.15

      5.     In his motion, Cole only challenges the standing of the personal

representatives of the estates to sue for the wrongful death of each decedent’s spouse.

Wrongful death actions are governed by Chapter 37 of Title 10 of the Delaware

Code. That chapter provides that all causes of action that a decedent had at the time

of his death survive to the executors or administrators of the person to whom the

cause of action accrued.16 A wrongful death “action under this subchapter shall be




12
    Id.
13
    Id.
14
    Pls.’ Resp. Mot. to Exclude, D.I. 52.
15
    Id.
16
   10 Del. C. § 3701.
                                            4
for the benefit of the spouse, parent, child and siblings of the deceased person.17 The

Superior Court has held that “all of those who are specified in §3724(a), namely,

wife, husband, parents and children, are entitled to recover their losses in those

categories.”18 Although Walton and Chittick are deceased, 10 Del. C. § 3704

contemplates that their personal representatives may properly assert wrongful death

claims on their behalf:

      No action brought to recover damages for injuries to the person by
      negligence or default shall abate by reason of the death of the plaintiff,
      but the personal representatives of the deceased may be substituted as
      plaintiff and prosecute the suit to final judgment and satisfaction.

      6.     Cole argues in his Motion that Title 12 of the Delaware Code governs

who has standing to bring this wrongful death action. He argues: (1) Title 12 Del.

C. §§ 701, 702, and 706 govern the disposition of property where the disposition of

property depends on the priority of death, except where a will makes that

determination; (2) the wills of each decedent provide that if the decedents should

die within 60 days of each other they are presumed to have predeceased each other;

and (3) since each spouse is presumed to have died before the other, neither can sue

for the wrongful death of the spouse who is presumed to have survived him.19



17
   10 Del. C. §3724(a).
18
   Fall v. Evans, No. C.A. 85C-FE-30, 1989 WL 31558, at *5 (Del. Super. Ct. Mar.
28, 1989), aff’d, 577 A.2d 752 (Del. 1990) (citing Sach v. Kent General Hosp., 518
A.2d 695, 696 (Del. Super. 1986).
19
   Def.’s Mot. to Exclude, at 3-6. D.I. 50.
                                            5
      7. On November 28th, the Court directed the parties to submit supplemental

memoranda addressing three questions: (1) What standard should the Court employ

to address the request to exclude the spousal wrongful death claims – the Rule

12(b)(6) dismissal standard, the Rule 56 summary judgment standard, or some other

standard; (2) Do the parties agree that James Dean Walton, Jr. and Richard Gregory

Chittick died simultaneously; and (3) Under Delaware’s Wrongful Death Statute,

must a plaintiff suing for the wrongful death of his spouse survive the deceased

spouse?20

      8.     They parties have answered. Cole responds that the standard the Court

should employ is two-fold. First, regarding standing, because matters outside of the

pleadings must be considered, the Court should employ the standard applicable to

motions for summary judgment.21 Regarding, Plaintiffs’ expert witness’ testimony,

the Court should employ the familiar Daubert standard.22 Plaintiffs agree.23 Cole

answers the other two questions affirmatively – both decedents died simultaneously

and a plaintiff suing for the wrongful death of his spouse must survive his spouse.24

Plaintiffs agree that there is no evidence that Walton, Jr. and Chittick died other than




20
   D.I. 56.
21
   Def.’s Supp. Sub., D.I. 57.
22
   Id.
23
   Pls.’ Supp. Sub., D.I. 60.
24
   Def.’ Supp. Sub., D.I. 57.
                                           6
simultaneously.25 Plaintiffs contend that even though the deaths were simultaneous,

each decedent had a statutory wrongful death claim for his spouse’s death at the time

of his own death which survived.26 They did not answer the Court’s question

directly.

      9.    Because matters outside of the pleadings must be considered to resolve

the motion the Court will employ the standard applicable to motions for summary

judgment. Super. Ct. Civ. R. 56(c) provides that summary judgment is appropriate

where there is “no genuine issue as to any material fact…and the moving party is

entitled to a judgment as a matter of law.”27 The moving party initially bears the

burden of establishing both of these elements; if there is such a showing, the burden

shifts to the non-moving party to show that there are material issues of fact for

resolution by the ultimate fact-finder.28     The Court considers the “pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any” in determining whether to grant summary judgment. 29 Summary

judgment will be appropriate only when, upon viewing all of the evidence in the

light most favorable to the non-moving party, the Court finds that there is no genuine




25
   Pls.’ Supp. Sub., D.I. 60.
26
   Id.
27
   Del. Super. Ct. Civ. R. 56(c).
28
   See, More v. Sizemore, 405 A.2d 679, 680 (Del. 1979) (citations omitted).
29
   Del. Super. Ct. Civ. R. 56(c).
                                        7
issue of material fact.30 When material facts are in dispute, or “it seems desirable to

inquire more thoroughly into facts to clarify the application of the law to the

circumstances, summary judgment will not be appropriate.”31 However, when the

facts permit a reasonable person to draw but one inference, the question becomes

one for decision as a matter of law.32

     10.     The wills of both Walton, Jr. and Chittick create a fictive presumption

that each predeceased the other. In truth, they died simultaneously, a fact upon

which the parties agree. While the creation of survivorship presumptions may be

helpful in estate planning, asset distribution, and probate efficiency, it is not clear

why such presumptions should apply to wrongful death actions, which are governed

by separate statutes. Nevertheless, the Court need not resort to Title 12 to determine

that the estates may not sue for the wrongful deaths of their decedents’ spouses.

      11.      Each decedent must have had an existing cause of action for the

wrongful death of his spouse at the time of his own death in order for his estate’s

personal representative to pursue that claim.33 Obviously, someone who predeceases

his spouse may not sue for the subsequent wrongful death of that spouse. Thus, the



30
   Singletarry v. Amer. Dept, Ins. Co., 2011 WL 607017 at *2 (Del. Super. 2011)
(citing Gill v. Nationwide Mut. Inc. Co., 1994 WL 150902 at *2 (Del. Super 1994)).
31
   Ebersole v. Lowengrub, 180 A.2d 467, 468-69, (Del. 1962) (citing Knapp v.
Kinsey, 249 F.2d 797 (6th Cir. 1957)).
32
   Wooten v. Kiger, 226 A.2d 238, 239 (Del. 1967).
33
   10 Del. C. § 3701.
                                           8
viability of a wrongful death action for the death of a spouse depends on establishing

that the spouse bringing suit had a claim at the time of his death. Because the deaths

were truly simultaneous, neither personal representative is able to establish

survivorship necessary to support a viable claim. The spousal wrongful death claims

did not survive to be pursued by personal representatives because they did not exist.

Cole’s motion to dismiss the spousal wrongful death claims is GRANTED.

      12.    In view of the Court’s ruling on standing, it may be unnecessary to

determine the admissibility of Dr. Spizman’s testimony. However, in the event

Plaintiffs intend to offer his testimony in connection with the remaining wrongful

death claims, the Court addresses that portion of Cole’s Motion seeking to exclude

Dr. Spizman’s opinion testimony. Cole argues that Dr. Spizman’s opinions are not

admissible because his findings are based on speculation, and thus, are neither

relevant nor reliable.34 Specifically, Cole claims Dr. Spizman failed to use any

evidence of the decedent’s actual living expenses when analyzing future income,

and therefore, his methodology was unreliable.35 Cole asserts that Dr. Spizman’s

use of 13.50% of income as a measurement of “personal consumption” does not

comport with Delaware law.36




34
   Def’s. Mot. to Exclude, at 8, D.I. 50.
35
   Id. at 10.
36
   Id. at 11.
                                            9
       13.    “Damages may be awarded to the beneficiaries proportioned to the

injury resulting from the wrongful death.”37 In determining the amount of an award,

the court or jury may consider “[d]eprivation of the expectation of pecuniary benefits

to the … beneficiaries that would have resulted from the continued life of the

deceased[.]”38 Delaware courts have held the Wrongful Death Statute allows “the

recovery only of that portion of the decedent’s lost earnings that would have been

saved, over and above the decedent’s spending on his maintenance, and passed on

to his estate.39

       14.    The admissibility of expert testimony is governed by the Delaware

Rules of Evidence. Specifically, under D.R.E. 702, a qualified expert may testify in

the form of an opinion if:

       (a) the expert's scientific, technical, or other specialized knowledge will
       help the trier of fact to understand the evidence or to determine a fact
       in issue;
       (b) the testimony is based on sufficient facts or data;
       (c) the testimony is the product of reliable principles and methods; and



37
   10 Del. C. §3724(c).
38
   10 Del. C. §3724(d)(1).
39
   Ferguson v. Valero Energy Corp., No. CIV.A. 06-540, 2009 WL 1116595, at *6
(E.D. Pa. Apr. 24, 2009); see Lum v. Nationwide Mut. Ins. Co., 1982 WL 1585
(Del. Super. Ct. April 27, 1982) (holding, in a wrongful death claim, “the
representatives of the decedent's estate are entitled to recover the amount,
discounted to present value, that the decedent would likely have saved from his
earnings over the course of his lifetime and left in his estate, but for his wrongful
death”); see also Bradley v. Dionisi, 1988 WL 130411 (Del. Super. Ct. Nov.17,
1988).
                                          10
      (d) the expert has reliably applied the principles and methods to the
      facts of the case.40

      15.    The touchstones of a Rule 702 analysis are relevance and reliability.41

Trial court judges are to act as gatekeepers with broad discretion in determining

whether expert testimony is reliable and relevant.42 If a court finds the expert’s

testimony is either irrelevant or unreliable, it should exclude that testimony.43 The

burden is on the proponent to establish relevance and reliability by a preponderance

of the evidence.44 An expert’s testimony is relevant if it relates to an “issue in the

case” and aids a fact-finder in understanding or determining those issues.45 An

expert’s testimony is reliable when the expert’s theory or technique is assessed

through four factors: testing, peer review, error rate, and acceptability to experts in

the same field.46 No one factor is dispositive and the list is non-exhaustive.47

      16.    When considering the aforementioned factors, a court must focus on an

expert’s methodology, not the conclusions that his or her methodology creates.48 An



40
   D.R.E. 702.
41
   Daubert v. Merrell Dow. Pharms., Inc., 509 U.S. 579, 594–95 (1993); see M.G.
Bancorp., Inc. v. Le Beau, 737 A.2d 513, 522 (Del. 1999) (holding that Daubert
and its progeny is the “correct interpretation of Delaware Rule of Evidence 702”).
42
   Perry v. Berkley, 996 A.2d 1262, 1267 (Del. 2010).
43
   Tumlinson v. Advanced Micro Devs., Inc., 81 A.3d 1264, 1269 (Del. 2013).
44
   Bowen v. E.I. DuPont de Nemours & Co., Inc., 906 A.2d 787, 795 (Del. 2006).
45
   Tumlinson, 81 A.3d at 1269 (citing Daubert, 509 U.S. at 591).
46
   Bowen, 906 A.2d at 794.
47
   Tumlinson, 81 A.3d at 1269 (citing Daubert, 509 U.S. at 593).
48
   Id. (citing Daubert, 509 U.S. at 595).
                                          11
expert’s opinion must be supported by facts and not based on ipse dixit.49

Furthermore, the expert’s opinion cannot mislead or confuse the jury.50 A strong

preference to admit expert testimony exists if that testimony would be useful for a

trier-of-fact.51 The Delaware Superior Court has held that “‘cross-examination,

presentation of contrary evidence, and careful instruction on the burden of proof’

are, more often, the appropriate methods for attacking scientific, technical, or other

testimony based on specialized knowledge.”52 Objections to factual bases or biases

go to credibility, not admissibility, and such challenges are more suited for trial.53

      17.    Dr. Spizman’s testimony as an expert is admissible because it is both

relevant and reliable opinion testimony. First, Dr. Spizman’s scientific, technical,

and other specialized knowledge will assist the trier of fact in understanding the

evidence and determine a fact in issue.54 He is a forensic economist with thirty-five

years’ experience qualifying claims of lost earning capacity.55 Dr. Spizman received

a Ph.D. in economics from the State University of New York at Albany in 1977.56



49
   Minner v. Am. Mortg. & Guar. Co., 791 A.2d 826, 851 (Del. Super. Ct. 2000)
(citing General Electric Co., 522 U.S. 136, 146 (1997)).
50
   Daubert, 509 U.S. at 595.
51
   Norman v. All About Women, P.A., 193 A.3d 726, 730 (Del. 2018).
52
   State ex rel. French v. Card Compliant, LLC, 2018 WL 4151288, at *1 (Del.
Super. Ct. Aug. 29, 2018) (citing Daubert, 509 U.S. at 596).
53
   Id. at *4.
54
   See D.R.E. 702(a).
55
   Pls.’ Resp. Mot. Exclude, Exhibit C at 1, D.I. 52.
56
   Id.
                                         12
From 1977 to 2013, he was a professor of economics at State University of New

York Oswego.57 Additionally, Dr. Spizman has worked as an economic consultant

since 1985.58 He has authored more than thirty-five articles on the subject of labor

and forensic economics and has served as the president of the National Association

of Forensic Economics (“NAFE”), from which he has received multiple awards in

economics.59

      18.    Dr. Spizman’s methods are both reliable and relevant.60 His report is

based on multiple sources of information, such as ages of the decedents, tax returns,

and various governmental and professional tables and publications.61 In relying on

these resources, Dr. Spizman applied the standards set forth in them to the ages and

work life of the decedents in order to determine the proper amount of future income

and living expenses.62 For example, Dr. Spizman relies on the National Vital

Statistics Report from the Department of Health and Human Services, Center for

Disease Control and Prevention to determine the life expectancy of both decedents.63

He relies on the analysis provided in the Journal of Political Economy to determine


57
   Id.
58
   Id.
59
   Id. (Spizman received the Ward Piette Research Prize for his publication tilted
“Loss of Future Income in Personal Injury of a Child: Parental Influence on a
Child’s Future Earnings”).
60
   See D.R.E. 702(b-d).
61
   Pls.’ Resp. Mot. Exclude, Exhibit C at 2.
62
   Id.
63
   Id.
                                         13
how long a self-employed individual would remain in the work force through the

use of his or her tax returns.64 Finally, Dr. Spizman relies on the “Patton-Nelson

Personal Consumption Table” that was published in the journal of Legal Economics

to determine how much personal consumption should be subtracted from future

earnings.65

      19.     This specialized knowledge and reliable methodology will assist the

trier-of-fact in determining the how much the Plaintiffs are entitled to under 10 Del.

C. § 3742(d).66 The Court’s gatekeeper role does not extend to determining the

accuracy of an expert’s opinion, merely the reliability of his methodology. What

Cole’s complaint with Dr. Spizman’s opinion boils down to is a disagreement with

his conclusion about the amount that the decedents’ earning capacity should be

reduced by their living expenses. He argues that “Reducing these amounts by a mere

13.50% figure is an obvious understatement of actual costs of all living expenses

combined.”67     Clearly Dr. Spizman took living expenses into account when

determining future lost savings. Simply because Cole disputes the amount Dr.




64
   Id.
65
   Id. at 5.
66
   State ex rel. French v. Card Compliant, LLC, 2018 WL 4151288, at *1 (Del.
Super. Ct. Aug. 29, 2018) (citing Daubert, 509 U.S. at 596).
67
   Def.’s Mot. to Exclude, at 11, D.I. 50.
                                           14
Spizman assigns to living expenses does not provide a basis to exclude Dr.

Spizman’s testimony.68

      19.   Finally, Dr. Spizman’s opinions would not mislead the trier-of-fact or

create unfair prejudice because his opinions are supported by facts and reached

through proper methodology. Cole may more appropriately attack the credibility of

Dr. Spizman through “cross-examination, presentation of contrary evidence, and

careful instruction on the burden of proof[.]”69      Dr. Spizman’s testimony is

admissible, and therefore, Cole’s motion to exclude it is DENIED.

      THEREFORE, Defendant Roger Cole’s Motion to Exclude Plaintiffs’

Claims for Lost Savings is GRANTED IN PART and DENIED IN PART.



IT IS SO ORDERED.



                                                          /s/ Ferris W. Wharton
                                                          Ferris W. Wharton, J.




68
    Dr. Spizman’s figure of 13.50% was based on a male in a two-person family
with a gross family income of over $200,000. Pl.’s Response to Mot. to Exclude,
Ex. A, at 4, D.I. 52. Obviously, that percentage would be higher if the decedents
were in single-person households because a single person would not be able to
share expenses for housing, food, utilities, insurance, taxes, and other household
expenses.
69
   State ex rel. French v. Card Compliant, LLC, 2018 WL 4151288, at *1 (Del.
Super. Ct. Aug. 29, 2018) (citing Daubert, 509 U.S. at 596).
                                          15